DETAILED ACTION
This office action is a response to an application filed on 08/06/2020 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 6-14, 16-24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum et al (US 2012/0173631 A1) in view of TRAN et al (US 2021/0105233 A1).

Regarding claim 1, Yoakum discloses a method performed by a processor (Fig.1; message server 16) of a communication device for prioritizing communications (paragraph [0030]; prioritizes the audio messages), comprising: receiving a plurality of 
Yoakum et al discloses receiving a plurality of messages.
Yoakum et al does not explicitly discloses receiving a plurality of messages from a server.
TRAN et al discloses receiving a plurality of messages from a server. (Fig.1; 104, 108, 102; message queue server receives messages from web application servers, other servers)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, minor, unimportant of Yoakum with the method prioritizing the messages of TRAN in order to rank based on the patient identifying information taught by TRAN.

Regarding claim 2, Yoakum in view of TRAN discloses the method of claim 1, wherein the first level ordering comprises a role-based set of task-based categories. (Yoakum; paragraph [0043]; community attribute such as first level determine role based set for task based categories such as if community attribute is primary nurses, the message is priority and need to respond the message)

Regarding claim 3, Yoakum in view of TRAN discloses the method of claim 1, wherein the first level ordering comprises a role-based set of categories grouped by a patient 

Regarding claim 4, Yoakum in view of TRAN discloses the method of claim 1, wherein the set of role-based categories comprises a hierarchy of the role-based categories, wherein the hierarchy is based on a determined urgency of each of the role-based categories.(Yoakum;Fig.4; 64B; paragraph [0045]; from highest priority range 5 to lowest priority range 1)

Regarding claim 6, Yoakum in view of TRAN discloses the method of claim 1, wherein applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type, and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages (Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) based on whether one of the plurality of messages is indicated as responded to by a second communication device (Yoakum; paragraph [0047]; the responding message is one of the factor in ranking the messages).

Regarding claim 7, Yoakum in view of TRAN discloses the method of claim 1, wherein Yoakum discloses applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type, and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages (Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) 
Yoakum discloses ranking the plurality of messages. However, Yoakum does not explicitly disclose ranking the plurality of message based on whether one of the plurality of messages is indicated as read by a second communication device.
TRAN discloses ranking the plurality of messages based on whether one of the plurality of messages is indicated as read by a second communication device.(TRAN; claim 10-12; determine ranking of messages based on read by the user or second communication device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, 

Regarding claim 8, Yoakum in view of TRAN discloses the method of claim 1, wherein Yoakum discloses applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type, and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages (Yoakum; Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) 
Yoakum discloses ranking the plurality of messages. However Yoakum does not explicitly disclose ranking the plurality of messages based on whether a message relates to a successful voice call, a missed voice call, a failed voice call, or a declined voice call.
TRAN discloses ranking the plurality of messages based on whether a message relates to a successful voice call, a missed voice call, a failed voice call, or a declined voice call.(TRAN; paragraph [0037]; ranking message adjusts based on failed message; paragraph [0014]; voice over internet protocol (VOIP))


Regarding claim 9, Yoakum in view of TRAN discloses the method of claim 1, further comprising:
Receiving new information related to one or more of the plurality of messages (Yoakum; paragraph [0054]; receiving new message);
re-applying the first level ordering, the second level ordering, and the third level ordering to one or more of the plurality of messages based on the new information (Yoakum; paragraph [0054]; reprioritizing the messages based on new message); and
updating the ordered presentation of the plurality of messages based on the re- applied first level ordering, second level ordering, and third level ordering (Yoakum; paragraph [0055]; updating reprioritizing message list based on reapply prioritizing).

Regarding claim 10, Yoakum in view of TRAN discloses the method of claim 1, Yoakum discloses applying the first level ordering, the second level ordering, and the third level ordering to each of the plurality of messages (Yoakum; paragraph [0045]; determining prioritization of messages; paragraph [0033]; implement queue or list of messages by applying first level, second level, third level based on priority); and 
Yoakum does not explicitly disclose receiving another message from the server and TRAN discloses receiving another message from the server (TRAN; Fig.1; 104, 108, 102; message queue server receives messages from web application servers, other servers; wherein messages includes another message);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method receiving messages for prioritizing of Yoakum with the method receiving messages from web application servers and other servers in order to rank the messages from multiple servers taught by TRAN. 

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1 as a server device of method claim 1.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 2 as the service device of method claim 2.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3 as the server device of method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4 as the server device of method claim 4.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6 as the server device of method claim 6.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 7 as the server device of method claim 7.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 8 as the server device of method claim 8.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 9 as the server device of method claim 9.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 10 as the server device of method claim 10.

Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 1 as a non-transitory processor readable storage medium of the method claim 1.

Regarding claim 22, claim 22 is rejected for the same reason as set forth in claim 12 as the non-transitory processor readable storage medium of the method claim 2.

Regarding claim 23, claim 23 is rejected for the same reason as set forth in claim 3 as the non-transitory processor readable storage medium of the method claim 3.

Regarding claim 24, claim 24 is rejected for the same reason as set forth in claim 4 as the non-transitory processor readable storage medium of the method claim 4.

Regarding claim 26, claim 26 is rejected for the same reason as set forth in claim 6 as the non-transitory processor readable storage medium of the method claim 6.

Regarding claim 27, claim 27 is rejected for the same reason as set forth in claim 7 as the non-transitory processor readable storage medium of the method claim 7.

Regarding claim 28, claim 28 is rejected for the same reason as set forth in claim 8 as the non-transitory processor readable storage medium of the method claim 8.	

Regarding claim 29, claim 29 is rejected for the same reason as set forth in claim 9 as the non-transitory processor readable storage medium of the method claim 9.

Regarding claim 30, claim 30 is rejected for the same reason as set forth in claim 10 as the non-transitory processor readable storage medium of the method claim 10.



Regarding claim 5, Yoakum in view of TRAN discloses the method of claim 1, wherein applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority a message type , and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category (Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency).
Edgar discloses ranking the plurality of messages based on a number of recipients to whom the plurality of messages were sent (paragraph [0114]; ranking the messages based on the number of recipients).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, 

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5 as the server device of method claim 5.

Regarding claim 25, claim 25 is rejected for the same reason as set forth in claim 5 as the non-transitory processor readable storage medium of the method claim 5.


Conclusion
6.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Cansever. US 9794210 B1. (Priority assignment based on similarity) which discloses assign the priority to the messages, ranking the messages based on comparison result).
Mostachetti et al. US 2017/0149716 A1 (Prioritizing delivery of message in communication systems) which discloses determining priority level for messages based on analysis of the message and a user profile of the recipient.
Pacheco US 2007/0118601 A1 (Method and apparatus for parallel sequencing of messages) which discloses assign the first position in sequence order for a first message.

7.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452